Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of the first species shown in FIGS. 1-12 in the reply filed on 6/28/2021 is acknowledged.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear as to whether or not the water faucet device, bathroom wall part, water supply passage, and water discharge device are being positively claimed in combination with the functional unit. For examination purposes it will be assumed that the aforementioned elements are not being positively claimed in combination with the functional unit.
With respect to claims 2- 5, 7, 8, 17, and 18, it is unclear by “such as” as to whether or not the associated functional limitations are being positively claimed. It is suggested that “such as” be deleted from the claims.
Concerning claims 9 and 13, it is unclear as to whether or not the bathroom item or bathing person are being positively claimed in combination with the functional unit. For 
With respect to claim 15, it is unclear as to whether or not the bathroom wall part is being positively claimed in combination with the functional unit. For examination purposes it will be assumed that the bathroom wall part is not being positively claimed in combination with the functional unit.
With respect to claims 17, 18, and 20, the limitation “the reforming unit includes a casing that houses the cartridge” is redundant of that recited in claim 1. It is suggested that the aforementioned limitations be deleted from claims 17, 18, and 20.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rundzaitis et al (US 4,933,080).
With respect to claim 1, Rundzaitis et al discloses a functional unit for a bathroom (see FIG. 1) including a functional component 22, 34 for a bathroom, the functional component 22, 34 being separated from a water faucet device (e.g., separated from the faucet device by plumbing inside the wall 20 as well known in the art) and fixed to a bathroom wall part 20, and
a reforming unit 28, 46 that is formed integrally with the functional component 22, 34 that includes a cartridge 46 (see FIG. 4) capable of reforming raw water flowing through a water supply passage A from the water faucet device to a water discharge device 24, the reforming unit 28, 46 including a casing 28 that houses the cartridge 46 and the casing 28 being 
	Concerning claim 2, Rundzaitis et al discloses the casing 28 as being provided to protrude from the functional component 22, 34, and a base end part (e.g., the upper end of casing 28 shown in FIG. 4) of the casing 28 as being detachably connected to the functional component 22, 34 (e.g., via the threads at the upper inner periphery of casing 28 shown in FIG. 4).
As to claim 3, Rundzaitis et al disclose the base end part as being provided with an opening (e.g., included in the protrusion on the upper end of the cartridge 46 aligned with the opening 42 shown in FIG. 4) through which the water supply passage passes and the water supply passage is provided to pass inside the casing only through the opening (see FIG. 4).
Regarding claim 4, Rundzaitis et al disclose the casing 28 as being provided to protrude in a direction that intersects a normal direction of the bathroom wall part (see FIG. 1).
	Concerning claim 6, Rundzaitis et al disclose the casing 28 as having a bottomed cylindrical shape provided with an opening that opens upward (see FIGS. 3-4).
As to claim 7, Rundzaitis et al disclose the casing 28 and the cartridge 46 as being configured to be attachable to the functional component 22, 34, in a state where the cartridge 46 is housed within the casing 28 (see FIG. 4).
Regarding claim 8, Rundzaitis et al disclose the casing 28 and the cartridge 46 as being configured to be detachable from the functional component, in a state where the cartridge 46 is housed within the casing 28 (see FIG. 4).
	Concerning claim 9, Rundzaitis et al disclose the functional component 22, 34 as being capable of being receiving a load of a bathroom item or a bathing person (e.g., pipe portion 22 being capable of receiving a bathroom item or a bathing person).
	As to claim 10, Rundzaitis et al disclose the casing 28 as being disposed away from the bathroom wall part 20 with a space in-between (see FIG. 4).

	Regarding claim 13, Rundzaitis et al disclose the functional component 22, 34 for a bathroom as including a receiving member 22 capable of receiving a load of a bathroom item or a bathing person and the cartridge 46 as being disposed outside the receiving member 22.
As to claim 14, Rundzaitis et al disclose the functional component 22, 34 as including a water path formation member 36, in which part of the water supply passage is formed, provided separately from the receiving member 22 and the water path formation member 36 as including includes an attached part (e.g., the threaded part of element 36) to which the cartridge 46 is detachably attached.
	Regarding claim 16, Rundzaitis et al disclose the receiving member 22 as being a bar member (e.g., a hollow bar member in the form of a pipe).
Regarding claim 18, Rundzaitis et al disclose the casing 28 as being provided to protrude in a direction that intersects a normal direction of the bathroom wall part (see FIG. 1).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rundzaitis et al (US 4,933,080) in view of Lackey et al (US 2006/0207920).
With respect to claim 19, Rundzaitis et al fail to specify the reforming units as including a life information display part capable of displaying life information of the cartridge provided at a position different from that of the receiving member. Lackey et al disclose the concept of including a life information display part 58 capable of displaying life information of a cartridge 14 provided at a position different from that of a receiving member 21 and suggests that the display provides an indication as to when the cartridge should be replaced. It would have been obvious to have modified the reforming unit of Rundzaitis et al so as to have included a life information display part as suggested by Lackey et al in order to provide an indication as to when the cartridge should be replaced.

Claims 5, 11, 15, 17, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773